Case 4:17-cv-13492-MFL-APP ECF No. 112 filed 10/30/20       PageID.1934    Page 1 of 2




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

 CEAYA L. THOMAS, et al.,

       Plaintiffs,                                  Case No. 17-cv-13492
                                                    Hon. Matthew F. Leitman
 v.
                                                    (Consolidated with Case
 BANNUM PLACE OF SAGINAW, et al.,                   No. 18-cv-10222)

      Defendants.
 __________________________________________________________________/

                 ORDER TERMINATING PLAINTIFF’S
            MOTION TO CONSOLIDATE (ECF No. 90) AS MOOT

       This action arises out of the death of DeMarlon Thomas while Thomas resided

 at a facility owned and operated by Defendant Bannum Place, Inc. (See Compl., ECF

 No. 1.) Thomas’s mother and personal representative, Ceaya L. Thomas, filed this

 action against Bannum Place on October 26, 2017. (See Compl., ECF No. 1.) She

 also filed a separate suit against certain employees of Bannum Place arising out of

 her son’s death. See Thomas v. Rich et. al., E.D. Mich. Case No. 20-cv-10179 (the

 “Rich Action”).

       On March 14, 2014, Thomas filed a motion to consolidate this action and the

 Rich Action. (See Mot., ECF No 90.) After Thomas filed that motion, she settled

 her claims against both the Defendants in this action and the Defendants in the Rich

 Action. Therefore, there is no longer any reason to consolidate the two actions.



                                          1
Case 4:17-cv-13492-MFL-APP ECF No. 112 filed 10/30/20     PageID.1935   Page 2 of 2




 Accordingly, Thomas’ motion to consolidate (ECF No. 90) is TERMINATED AS

 MOOT.

       IT IS SO ORDERED.

                                      s/Matthew F. Leitman
                                      MATTHEW F. LEITMAN
                                      UNITED STATES DISTRICT JUDGE

 Dated: October 30, 2020

        I hereby certify that a copy of the foregoing document was served upon the
 parties and/or counsel of record on October 30, 2020, by electronic means and/or
 ordinary mail.

                                      s/Holly A. Monda
                                      Case Manager
                                      (810) 341-9764




                                        2
